Citation Nr: 0325870	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  01-08 999	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1941 to July 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss and a heart condition.  

The RO has characterized the question with regard to the 
claim for service connection for a heart disease as being 
whether new and material evidence has been submitted.  
However, the veteran filed a timely notice of disagreement 
with the November 1998 decision denying service connection 
for that disability.  The RO issued a statement of the case 
as to this issue in December 1998.  The Board construes a 
January 1999 statement from the veteran, as a timely 
substantive appeal, so that the November 1998 denial did not 
become final.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran's current hearing loss was incurred as the 
consequence of noise exposure in service


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).

The Act and the implementing regulations specify VA's duty to 
assist and provide notice to claimants.  The Court has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

Factual Background

The veteran's service medical records at enlistment in 1941 
showed normal hearing in both ears.

In July 1964, the veteran was treated for partial hearing 
loss of the bilateral ears with subsiding otitis media in the 
left ear.  During service, the veteran worked as an aviation 
mechanic and an aircraft engine mechanic.  

A review of the veteran's service medical records shows that 
on medical examination performed for separation purposes in 
June 1967, his ears were listed as normal. Audiometric 
testing revealed that pure tone decibel thresholds were 
recorded as follows (converted to current standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
25
LEFT
10
0
5
5
35

In March 2003, the Board undertook development of the 
veteran's hearing loss claim.  A VA examination was completed 
in July 2003.  The examiner noted that the veteran had served 
during World War II and worked in aircraft engine rooms with 
no ear protection.  The veteran complained of bilateral 
hearing loss and bilateral symmetric tinnitus.  

On otologic examination, speech reception thresholds were 
described as normal.  Weber test was midline and Rinne test 
was within normal limits, bilaterally.  External ear and 
external audio canal were normal.  Tympanic membranes were 
mobile, intact, and in neutral position.  

On the audiologic evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
50
60
60
LEFT
15
10
30
60
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 in the left ear.  The 
examiner's assessment was sensorineural hearing loss.  The 
examiner discussed the veteran's history, physical 
assessment, and audiogram.  The examiner opined that the 
veteran's hearing loss "may likely be the related to noise 
exposure as described in history."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

In this case, the audiometric tests during service show some 
hearing loss but do not show hearing loss as a disability for 
VA purposes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Nonetheless, service connection can be established if the 
evidence shows that a current hearing loss disability is 
related to a disease or injury in service.  Heuer v. Brown, 7 
Vet. App. 379 (1995).  

The Board notes that the veteran served as an aircraft 
mechanic, and that in 1964, he was treated for otitis media 
in the left ear with partial hearing loss.  On recent 
examination the veteran had bilateral hearing loss as defined 
by VA. 

The question is whether the current hearing loss disability 
is a consequence of a disease or injury in service.  The only 
competent opinion on this question was furnished by the VA 
examiner in July 2003.  The examiner concluded that the 
current hearing loss may likely be related to service.  Since 
there is no competent opinion or medical evidence to the 
contrary, the Board concludes that the evidence is in favor 
of a grant of service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


REMAND

In March 2003, the Board undertook further development of the 
veteran's claim for service connection for a heart condition 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2003).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

On the July 2003 VA examination, Dr. Louis Carnendran, the VA 
examiner who examined the veteran at the VA Medical Center in 
Asheville, North Carolina, stated that the veteran's abnormal 
ectopic atrial rhythm recorded during a June 1967 
electrocardiogram was "not considered to be precursor of 
atrial fibrillation, however, it may suggest presence of 
abnormal atrial electrical focus; one of the electrical 
etiologies of atrial fibrillation is multiple abnormal atrial 
electrical foci."

The examiner was asked to provide an opinion as to whether it 
was as least as likely as not that the veteran's current 
atrial fibrillation was related to an injury or disease 
during service, to include an abnormal electrocardiogram in 
June 1967.  The examiner's opinion requires clarification 
about the etiology of the veteran's current atrial 
fibrillation.  

Accordingly, the case is REMANDED for the following: 

1.  The RO should provide Dr. Carnendran 
with the veteran's claims file for review.  
Dr. Carnendran should offer an opinion as to 
whether it is at least as likely as not that 
the paroxysmal atrial fibrillation diagnosed 
on that examination is related to a disease 
or injury during active military service, 
including an abnormal ectopic atrial rhythm 
recorded in June 1967.  
If Dr. Carnendran is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he should so 
indicate.  Otherwise, the complete rationale 
for all opinions expressed and conclusions 
reached should be set forth.  
If Dr. Carnendran is unavailable, another 
physician may furnish the requested opinion.

2.  Following the requested development 
the RO should readjudicate the veteran's 
claim.  If the benefit remains denied, 
the RO should issue a supplemental 
statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



